TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00008-CR
NO. 03-04-00015-CR



Rebecca Jo Allen, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY

NOS. 31,153 & 31,508, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

After pleading guilty, appellant Rebecca Jo Allen was convicted of resisting arrest
and obstructing a highway.  See Tex. Pen. Code Ann. §§ 38.03, 42.03 (West 2003).  Pursuant to a
plea agreement, the court assessed her punishment at incarceration for 150 days and a $600 fine in
the former cause, and at 90 days and a $300 fine in the latter.  In both causes, imposition of sentence
was suspended and appellant was placed on community supervision.
Appellant represents herself on appeal.  She has filed a brief raising three points of
error:  (1) the court abused its discretion by ruling that the warrantless search of appellant's property
was reasonable; (2) the probative value of the evidence seized during the search was substantially
outweighed by the risk of unfair prejudice; and (3) evidence of appellant's prior drinking was
erroneously admitted.  The record does not reflect that these matters were raised by written motion
filed and ruled on before trial.  See Tex. R. App. P. 25.2(a)(2)(A).  After the appeals were set for
submission, the Court received the trial court's certification that appellant has no right of appeal in
these plea bargain cases.  See id. rule 25.2(d).
For the reasons stated, the appeals are dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   May 13, 2004
Do Not Publish